DETAILED ACTION
Claims 2-18 and 20 (as renumbered to claims 1-18) are allowed over the prior art of record. Claims 1 and 19 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The above limitations in combination with other limitations of claims 5 and 18 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations recited in claims 5 and 18, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossmann, US 7,788,240 disclosing hashing a key value to locate a slot in a primary table, then, hashing the key value to locate a first slot in a secondary table, then, linearly probing the secondary table starting from the first slot.
Sharma et al., US 10,353,884 disclosing multiple key-value stores may be employed to smooth out random updates (based on the extent ID) to the EMAP database. The updates to the EMAP database occur in a two-stage manner: (i) using an append-only log store for the first stage and (ii) using an on-disk hash store for the second stage. The append-only log store is used to convert the random updates to sequential write operations on the EMAP database. 
Li, US 2019/0087115 disclosing a system generates a key for the data based on a hash associated with the data. The system stores the key in a first data structure based on a logical block address of the data. In response to determining that an entry corresponding to the key exists in a second data structure, wherein the entry indicates a physical block address at which the data is stored, the system modifies metadata associated with the key and the logical block address, thereby facilitating the storage device to determine duplicate data and store the duplicate data at only one location on the storage device.
Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        05/21/2021